DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kitano et al  (20170334127).
           Kitano et al teaches a base material of the skin material, the base material having a concave portion on a front face (indented portion between 22 and 21a in figure 6B), wherein the concave portion includes a bottom surface, wherein the bottom surface includes: a first surface whose depth dimension which is a dimension from the front face of the base material along a thickness direction of the base material is a first value, the first value being a maximum depth of the concave portion (i.e. the first step to the left of 21a); a second surface whose depth dimension is a second value which is smaller than the first value (i.e. the second step from the top 22); and a third surface which is connected with the first surface at a back side of the thickness direction, and is . 
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest a decorative sheet forming a skin material comprising: a base material having a concave portion on a front face, wherein the concave portion includes a bottom surface, a first wall surface at a first end of the bottom surface, and a second wall surface at a second end of the bottom surface opposite the first end, wherein the bottom surface includes: a first surface whose depth dimension which is a dimension from the front face of the base material along a thickness direction of the base material is a first value; a second surface whose depth dimension is a second value which is smaller than the first value; and a third surface which is connected with the first surface at a back side of the thickness direction, and is connected with the second surface at a front side of the thickness direction, the third surface having a third length extending in the thickness direction, wherein the first wall surface has a first length in the thickness direction and the second wall surface has a second length in the thickness direction, the first length and the second length both being greater than the third length of the third surface per claim 1. The examiner is relying on the applicant’s arguments filed April 6, 2021. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        06/29/2021